Citation Nr: 1819483	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-23 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a respiratory disability other than asbestosis.

2.  Entitlement to service connection for residuals of an acoustic neuroma, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to specially adapted housing.

5.  Entitlement to special home adaptation grant.

6.  Entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977 and from September 1977 to April 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal of December 2012 (respiratory disability other than asbestosis, right ankle disability, residuals of an acoustic neuroma) and September 2016 (specially adapted housing, special home adaptation, automobile or other conveyance and adaptive equipment or adaptive equipment) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Specifically, the Board finds the December 2012 rating decision is the correct decision on appeal with respect to a respiratory disability other than asbestosis, for residuals of an acoustic neuroma, and for a right ankle disability, although the Board recognizes these claims were variously denied again in June 2013 and November 2013 rating decisions.  Nevertheless, within the one-year period following notification of the December 2012 rating decision, VA received correspondence which may be construed as the Veteran's July 2013 notice of disagreement with respect to a respiratory disability other than asbestosis, for residuals of an acoustic neuroma, and for a right ankle disability.  Although the Veteran specified such pertained to the June 2013 rating decision, such was also timely as to the December 2012 rating decision, and when construing the Veteran's statement liberally, the Board finds such applies to the December 2012 rating decision, which is more favorable to the Veteran.  Following issuance of a statement of the case in May 2014, a substantive appeal was timely received within 60 days thereafter.  As such, the December 2012 rating decision is the rating decision on appeal for a respiratory disability other than asbestosis, for residuals of an acoustic neuroma, and for a right ankle disability.  Furthermore, as the RO adjudicated these issues on a de novo basis; there is no prejudice to the Veteran by proceeding with a decision for these claims on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board also recognizes the Veteran perfected an appeal for a total disability rating for compensation purposes based on individual unemployability (TDIU).  However, service connection for asbestosis was granted in a November 2015 rating decision and a January 2016 rating decision assigned a 100 percent rating effective December 17, 2015, which was later changed to May 7, 2012 by a subsequent January 2016 rating decision.  A December 2016 rating decision reflects special monthly compensation (SMC) based on the need for regular aid and attendance pursuant to 38 U.S.C. § 1114 (l) was also granted effective May 7, 2012, which encompasses the entirety of the appeal period for the Veteran's TDIU claim.  The Board notes that the award of a 100 percent rating does not categorically render the question of TDIU moot.  Specifically, pursuant to Bradley v. Peake, 22 Vet. App. 280 (2008), VA must consider a TDIU claim despite the existence of a schedular total rating, and award SMC under 38 U.S.C. § 1114 (s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating.  In this case, however, the Veteran has been awarded SMC based on aid and attendance.  Therefore, the question of entitlement to SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C. § 1114 (l) is greater than SMC at the housebound rate and the Board need not address the TDIU claim further.  Cf. 38 U.S.C. § 1114 (l), 38 C.F.R. § 1114 (s).

The Board has recharacterized the Veteran's claims for service connection for COPD, and breathing problems, addressed by the RO variously as COPD and pneumonia with Methicillin-resistant Staphylococcus aureus, as a single claim for any respiratory disability other than asbestosis, because as noted above, service connection for asbestosis was granted in a November 2015 rating decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Similarly, although most recently, a November 2013 rating decision confirmed and continued the previous denial of service connection for right ankle cellulitis and addressed the claim for service connection for a right ankle disability separately, the Board finds that such are part and parcel of the same claim, and the Board will accordingly address entitlement to a right ankle disability broadly, to include cellulitis.  Id. 

In June 2014 and April 2017 VA Form 9, substantive appeals, which perfected the Veteran's appeal for the issues herein, the Veteran indicated on each form that he desired a Travel Board hearing before a Veterans Law Judge.  Thereafter, in a September 2014 statement, the Veteran withdrew the hearing request for service connection for COPD, now characterized broadly as a respiratory disability other than asbestosis.  Thereafter, in a June 2017 statement, the Veteran indicated he was withdrawing his request for a Travel Board hearing for all the issues he currently had under appeal, and specifically listed each issue.  Thus, the Veteran's hearing request is deemed withdrawn and the Board may proceed with appellate review.  38 C.F.R. § 20.704 (e) (2017).

Additional evidence was received by VA, subsequent to the most recent March 2016 supplemental statement of the case (SSOC), which addressed the Veteran's claims for service connection for a respiratory disability other than asbestosis, residuals of an acoustic neuroma and a right ankle disability, and subsequent to the most recent June 2017 SSOC which addressed the Veteran's claims for specially adapted housing, a special home adaptation grant, and entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  Specifically such includes VA treatment records, most recently dated in August 2017, received after each SSOC, and an October 2016 examination for housebound status or permanent need for regular aid and attendance, submitted by the Veteran, and received after the March 2016 SSOC.  The Veteran did not waive review of this evidence.  See 38 C.F.R. § 20.1304 (c) (2017).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeals for the relevant issues were each filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  The record does not reflect that the entirety of the additional evidence was submitted by the Veteran.  However, this evidence is either duplicative of prior evidence or not relevant to the claims decided herein.  Therefore, it is not necessary to remand the appeal to the Agency of Original Jurisdiction (AOJ) for consideration of this evidence.  See 38 C.F.R. § 20.1304 (c) (2017).


FINDINGS OF FACT

1.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's respiratory disability other than asbestosis, best characterized as recurrent pneumonia, manifested in service, or was the result of any injury, disease, or event during active service.

2.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's residuals of acoustic neuroma, manifested in service, or was the result of any injury, disease, or event during active service, nor was it shown to have been caused or aggravated by service-connected disability

3.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's right ankle disability, best characterized as status post right ankle surgery, manifested in service, or was the result of any injury, disease, or event during active service.

4.  The Veteran's service-connected disabilities are not manifested by the loss or loss of use of both lower extremities; blindness in both eyes, having only light perception; loss or loss of use of one lower extremity together with residuals of organic disease or injury; loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity; loss or loss of use of both upper extremities or both hands; full thickness or subdermal burns or service-connected amyotrophic lateral sclerosis (ALS).

5.  The Veteran's service-connected disabilities do not involve anatomical loss or loss of use of both hands; deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or residuals of an inhalation injury; specifically, the Veteran's service-connected asbestosis is not due to a severe burn injury.

6.  The Veteran's service-connected disabilities do not involve loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; severe burn injury; ALS; or ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability other than asbestosis have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for residuals of an acoustic neuroma are not met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

3.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for entitlement to specially adapted housing are not met.  38 U.S.C. §§ 2101 (a), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.809 (2017).

5.  The criteria for entitlement to a special home adaptation grant are not met.  38 U.S.C. §§ 2101 (b), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.809a (2017).

6.  The criteria for entitlement to an automobile and/or adaptive equipment have not been met.  38 U.S.C. §§ 3902, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.350, 3.808 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A.  Service Connection for a Respiratory Disability Other than Asbestosis, for Residuals of an Acoustic Neuroma and for a Right Ankle Disability

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).

The Veteran seeks entitlement to service connection for a respiratory disability other than asbestosis, for residuals of an acoustic neuroma, and for a right ankle disability.  As set forth in August 2012 and June 2014 statements, the Veteran asserted, in part, he fractured his nose and injured his right leg during a storm during service when he fell down a stairwell aboard the USS Damato, leading to respiratory problems and a right ankle disability.  With respect to his acoustic neuroma, in August 2012 and October 2012 statements, the Veteran linked such to in-service asbestos exposure, or as an alternative, he asserted that the symptoms of such onset during service.

Turning to the first element of service connection for a respiratory disability other than asbestosis, the existence of a present disability is established through a June 2015 respiratory conditions disability benefit questionnaire produced during the course of his appeal, which diagnosed recurrent pneumonia.  Also of record is a May 2013 VA treatment record, which documented that during a visit, the Veteran handed the phone to his friend, a doctor, and who informed the author of the record, that the Veteran was suffering from COPD.  A February 2015 private medical document, titled medical certificate, noted the Veteran was treated in February 2015 for COPD in acute exacerbation, community acquired pneumonia, and ruled in asbestosis.  However, the February 2015 medical record did not include respiratory testing.  Further, COPD was not documented in the Veteran's other medical records.

Moreover, a May 2014 respiratory conditions disability benefits questionnaire was unable to endorse a respiratory diagnosis, including for COPD as spirometry results were inconclusive.  The May 2014 examiner stated, in part, because of the paucity of data available pertaining to the Veteran's respiratory condition, the inconclusive pulmonary function test (PFT) result, the finding of elevated diaphragm on x-rays, the diagnosis of a definitive pulmonary condition could not be made without resulting to speculation and the Veteran's x-rays did not show any signs of fibrosis or show signs of COPD.  Similarly, the subsequent June 2015 respiratory conditions disability benefits questionnaire, stated, in part, in the absence of complete PFT, COPD and/or asbestosis could not be established in this case, as PFT, particularly spirometry, are the cornerstone of the diagnostic evaluation of patients with suspected COPD, and PFTs are used to determine the severity of the airflow limitation, assess the response to medications, and follow disease progression.  Further the June 2015 respiratory conditions disability benefits questionnaire stated that review of the Veteran's remote data from other VA facilities failed to show any diagnosis or findings of COPD, asbestosis or other lung conditions related to asbestos exposure, and his current chest x-ray did not show findings suggestive of COPD and/or asbestosis as well.  Thus, the Board finds that the Veteran's respiratory disability other than asbestosis is best characterized as recurrent pneumonia, and the first element of service connection has been met.  The question remaining for consideration is whether the Veteran's recurrent pneumonia is etiologically related to service.

With respect to an acoustic neuroma, the existence of a present disability is established through a May 2013 ear conditions disability benefits questionnaire produced during the course of this appeal which noted an acoustic neuroma with a diagnosis in 1995.  Furthermore, although not proximate to the current claim received in May 2012, an April 2000 VA treatment record, reflected the Veteran was diagnosed with an acoustic neuroma and subsequent VA treatment record which documented he had surgery for removal of such in May 2000.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, the Board finds that the Veteran's acoustic neuroma is best characterized as residuals of acoustic neuroma and the first element of service connection has been met.  The question remaining for consideration is whether the Veteran's residuals of an acoustic neuroma are etiologically related to service.

With respect to a right ankle disability, the existence of a present disability is established through the Veteran's VA treatment records produced during the course of his appeal, including a February 2013 VA treatment which noted status post ankle surgery, a May 2016 VA treatment record which noted cellulitis right foot with swelling and erthyma, and a November 2016 VA treatment record which noted tender legs and ankle joints.  However, not proximate to the current claim file in May 2012, the Veteran's VA treatment records reflect additional diagnoses.  Romanowsky, 26 Vet. App. at 293.  In this regard, March 1998, June 1998, July 1998 and August 1998 VA treatment records, noted in part, the Veteran had an ankle fracture reduction 15 years ago, after a car accident during which his foot was severed.  Furthermore, June 2002 and November 2003 VA treatment records described the Veteran had right ankle pain as in 1982 he was involved in a motor vehicle accident in which he hit a deer with his car.  These June 2002 and November 2003 records described the dashboard and the front of the car folded in on the Veteran and his right leg/ankle was pinned under the dash, almost cutting the ankle/lower leg off and he has a very extensive surgery to reattach the lower leg and subsequently developed a shortened contracted Achilles tendon and significant degenerative joint disease changes in the tibiotalar joint.  A September 2004 VA treatment record noted the same facts and endorsed a diagnosis of traumatic right ankle degenerative joint disease and a November 2004 VA treatment record diagnosed status post tibiotalar arthrodesis.  More recently, an August 2009 VA treatment record noted ankle fractures status post ankle open reduction and internal fixation and fusion, and multiple hospitalizations for recurrent cellulitis and further noted the Veteran was being admitted for cellulitis of the right leg.  Thus, the Board finds that the Veteran's right ankle disability is best characterized as status post right ankle surgery and the first element of service connection has been met.  The question remaining for consideration is whether the Veteran's status post right ankle surgery is etiologically related to service.

Turning to the second element of service connection, the preponderance of the evidence is against a finding of an in-service event, injury, or disease with regard to a respiratory disability other than asbestosis, for residuals of an acoustic neuroma, or for a right ankle disability.  The Veteran's service treatment records are silent for diagnoses or complaints related to a respiratory disability other than asbestosis, for residuals of an acoustic neuroma, or for a right ankle disability.  Specifically, a December 1977 reenlistment examination indicated the Veteran's lungs and chest, as relevant to a respiratory disability other than asbestosis, his neurologic system, as relevant to an acoustic neuroma and his feet and spine, other musculoskeletal, as relevant to his right ankle, were all checked clinically normal upon examination.  In addition, while a November 1979 service treatment record noted the Veteran complained of a fall of approximately 10 steps; only trauma to the left ribs was noted and an impression of bruised chest was endorsed.  Nothing was noted for a nose fracture or a right ankle injury.  Furthermore, the only complaint of a headache, in a December 1980 service treatment record was linked to the flu.  In addition, an April 1976 service treatment record reflected a complaint of a cough; but chest x-rays were normal.  

However, the Veteran's service records reflect other complaints.  Such include, as examples, a January 1975 complaint of sea sickness, a February 1975 complaint of motion sickness, a June 1975 complaint that a hatch fell on the Veteran's hand, an October 1979 complaint of a burn on the right arm, and an October 1980 complaint of gasoline splashed in face.  The Board does not find it reasonable that the Veteran would be experiencing complaint/symptom related to the disabilities at issue herein and not mention such during service while endorsing other complaints.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

However, the Veteran's military occupational specialty of machinist mate, as noted on his DD-214s is listed as "probable" in terms of asbestos exposure.  See VA's Adjudication Procedure Manual, M21-1, IV.ii.1.I.3.d.  Thus, the Board finds the Veteran was exposed to asbestos during active service.  However, the preponderance of the evidence is against a finding of an in-service event, injury or disease, other than exposure to asbestos, for a respiratory disability other than asbestosis, for residuals of an acoustic neuroma, and for a right ankle disability.

Nevertheless, Board finds, even assuming arguendo the presence of an in-service event, injury or disease other than asbestos, for the reasons noted below, the Board finds that the third requirement for service connection, competent evidence of a nexus between a respiratory disability other than asbestosis, residuals of an acoustic neuroma, and/or a right ankle disability, and an in-service disease or injury, has not been met.  There is no competent, credible clinical evidence of record that a respiratory disability other than asbestosis, residuals of an acoustic neuroma, or a right ankle disability, is causally related to active service, to include as due to asbestos exposure.

With respect to a respiratory disability other than asbestosis, the June 2015 examiner, who diagnosed recurrent pneumonia, opined the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of such, the June 2015 examiner explained there was no evidence in the Veteran's medical records of complaints, findings nor diagnosis of COPD, asbestosis, pneumonia nor other lung conditions related to asbestos exposure during his military service.  The June 2015 examiner further stated, in part, that pneumonia was not included in the spectrum of pulmonary disorders associated with asbestos exposure.  Hence, the June 2015 examiner found the Veteran's current pneumonia was less likely than not incurred in or caused by asbestos exposure during service.  Furthermore, in an addendum opinion the same examiner noted, in part, in a November 2015 opinion, that pneumonia was not included among the respiratory conditions associated with asbestos exposure and the chest x-rays abnormalities related to the recent bout of pneumonia in June 2015 affected both basal lungs lower lobes while his chest CT scan findings suggestive of asbestos-related pleural disease affected both upper lobes; the rest of the lungs were clear.  Hence, in the November 2015 opinion, the examiner noted the difference in the lung involvement of the aforementioned lung conditions plus the complete resolution of his recent pneumonia as evidenced by the absence of residual findings on the rest of his lungs on chest CT scan strongly support that his recurrent pneumonia was less likely than not related to the CT scan findings of asbestos related pleural disease.  Additionally, although subsequent respiratory opinions were obtained, such addressed the severity of the Veteran's service-connected asbestosis, and thus discussion of such is not relevant here.  Thus, based on the June 2015 opinion with November 2015 support, the evidence is against a nexus on a direct incurrence basis, to include as due to in-service asbestos exposure. 

With respect residuals of an acoustic neuroma, a May 2013 examiner found the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such, the May 2013 examiner noted that based upon review of Veteran's claims file, he had hearing loss as early as the mid-1970's, and that while he has reported that loss of balance due to an acoustic neuroma also started during that time, he was only diagnosed with an acoustic neuroma in the 1990's.  The May 2013 examiner stated that an acoustic neuroma was a noncancerous (benign) and usually slow-growing tumor that developed on the main nerve leading from the inner ear to the brain and because branches of this nerve directly influence the balance and hearing, pressure from an acoustic neuroma can cause hearing loss, ringing in the ear and unsteadiness.  The May 2013 examiner explained it was not the hearing loss that caused the Veteran's balance problem, but, rather, it was his acoustic neuroma which caused his unsteadiness; as hearing loss was the primary symptom of an acoustic neuroma and, as the ears affect the sense of balance, coordination may also be impaired.  The May 2013 examiner noted that symptoms are usually mild at first and increase in intensity as the disease progressed.  However, as the May 2013 examiner did not address the claim the acoustic neuroma was caused or aggravated by a service-connected disability, another opinion was obtained.  

An April 2014 examiner found the condition claimed was less likely than not proximately due to or the result of a service-connected condition.  In support of such, the April 2014 examiner noted that acoustic neuromas were benign tumors known to have symptoms of dizziness, hearing loss and tinnitus and it was a benign tumor compressing on the vestibulocochlear nerve which caused hearing and balance problems.  The April 2014 examiner stated that claim that the acoustic neuroma was caused by tinnitus was not supported; however, the reverse was true, the acoustic neuroma caused the tinnitus, hearing loss and balance problems.  Such is consistent with an article submitted by the Veteran in April 2013, which noted acoustic neuromas are the cause of unilateral hearing loss, dizziness as well as other symptoms related to the brain, and that such occur in two forms, a sporadic form, and a form associated with an inherited syndrome called neurofibromatosis type II.  Such is also consistent with an article submitted by the Veteran in May 2013 which noted, in part, common symptoms of an acoustic neuroma included loss of hearing in one ear and tinnitus.  

In an October 2014 medical letter, Nilo B. Vergara, M.D. noted, in part, the Veteran had a history of imbalance problems since the 1970s while working in U.S. military service and a decrease in hearing in the left ear in 1981.  However, the factual basis of Dr. Vergara's opinion is unclear as a review of the record was not indicated.  In this regard, conversely, in a December 1977 service treatment record, the Veteran, in part, denied dizziness and tinnitus, and in a December 1980 service treatment record, he, in part, denied dizziness.  Similarly, in a March 2000 VA treatment record, prior to the May 2000 surgery for removal of the acoustic neuroma, the Veteran reported, in part, he first noted left ear hearing loss one year ago which had progressed to no hearing, no tinnitus, but stated when he got up from a seated position he felt unbalanced.  In a September 2004 VA treatment record, the Veteran reported dizziness in 1992 prior to the removal of left acoustic neuroma, occasional facial tingling of the left side and headaches since the removal of the acoustic neuroma.  The Board recognizes the evidence as to the date of the Veteran's surgery for his acoustic neuroma is conflicting; however, even if the Board accepts 1992 as the date the Veteran first experienced dizziness as a symptom of his acoustic neuroma, such is still a decade after his separation from active service.  Furthermore, a documented history of imbalance problems during and since active service is not of record.  Thus, the October 2014 medical letter lacks probative value.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

As noted above, the Veteran has asserted, in part, that his acoustic neuroma was due to asbestos exposure, and an opinion has not been obtained which addressed such.  Similarly, with respect to right ankle disability, there is no opinion of record which provides a nexus opinion on a direct-incurrence basis.  In this regard, the only evidence of any relationship between the Veteran's residuals of an acoustic neuroma and asbestos, and his right ankle disability and his active service, are his bare assertions of these relationships.  However, there is no evidence that the Veteran's right ankle disability is related to service, or that his residuals of an acoustic neuroma are related to asbestos.  In fact, with respect to his right ankle disability, the most probative evidence indicates the opposite.  Specifically, as described above, multiple VA treatment records reflect the Veteran's right ankle was injured in a 1982 post-service motor vehicle accident, and that his current right ankle disability is a residual of such.  Thus, a medical opinion addressing these claims on these bases is not warranted.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Additionally, with respect to a diagnosis of right ankle degenerative joint disease, although such, as described above, was documented prior to the pendency of the current claim, the Board has considered whether there is competent credible evidence of continuity of symptomatology of right ankle degenerative joint disease, as arthritis, since service, or whether such manifested to a compensable degree within one year of separation, but finds in each case that there is not.  As noted above, a June 2002 VA treatment record noted, in part, that in 1982, the Veteran was involved in motor vehicle accident and that he subsequently developed a shortened contracted Achilles tendon and significant degenerative joint changes in the tibiotalar joint.  Thus, the injury the left ankle occurred post-service and the subsequent degenerative joint disease was documented in 2002, which was many years after separation from service.  Therefore, service connection based on the provisions for chronic symptoms in service or continuous symptoms since service is not warranted.  See Walker, 718 F.3d at 1331.

In reviewing the Veteran's claims for service connection for a respiratory disability other than asbestosis, residuals of an acoustic neuroma, and a right ankle disability, the Board has reviewed the written statements of the Veteran and his spouse.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is certainly competent to describe the symptoms of these disabilities that he experiences.  Similarly, the Board recognizes that in an October 2012 statement, the Veteran's spouse attributed the Veteran's cellulitis of the right leg, and other infections, as due to metal that was inserted into his right leg, and that the Veteran had explained such was acquired when he was still in the military service, and that he was honorable discharged because of this and other disabilities such as his acoustic neuroma.  The Board notes, however that there is no evidence that the Veteran or his spouse possess the requisite medical training or expertise necessary to render them competent to offer evidence on the causal question of whether the Veteran's respiratory disability other than asbestosis, residuals of an acoustic neuroma, and a right ankle disability can be attributed to the Veteran's active service, to include asbestos, or as secondary to service-connected disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Indeed, the VA disability benefits questionnaires and opinions, as discussed above, were predicated on a full overview of the entire relevant record and were presented by examiners who were specifically tasked to present a nexus opinion after review of the evidence.  These examiners provided reasons for their conclusions provided and, thus, are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In sum, the Board finds that the ultimate conclusion presented in the record is that there is no basis to grant service connection for a respiratory disability other than asbestosis, for residuals of an acoustic neuroma, or for a right ankle disability.  The clinical records do not indicate that these disabilities are etiologically related to the Veteran's service or service-connected disability, or chronically aggravated by service-connected disability, except as such documented the Veteran's own assertions.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, as the preponderance of the evidence is against the claims, entitlement to service connection for a respiratory disability other than asbestosis, for residuals of an acoustic neuroma, and for a right ankle disability, is denied.

B.  Specially Adaptive Housing and Special Home Adaptation Grant

The Veteran's claims for specially adapted housing or a special home adaptation grant, have been pending since May 2016.  Under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101 (a) may be granted if a claimant is entitled to compensation for permanent and total disability due to:  (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (b).

Under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101 (a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809 (d).

Under 38 C.F.R. § 3.809a, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 

Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C. § 2101 (b); 38 C.F.R. § 3.809a (b) (2017).

Service connection is currently in effect for asbestosis, rated as 100 percent disabling; bilateral hearing loss with complete loss of hearing in the left ear, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran's combined rating is 100 percent effective May 7, 2012, the date service-connection was granted for each service connected disability. 

Applying the facts in this case to the criteria set forth above, the Board concludes that the Veteran is not legally entitled to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a grant for special home adaptation.

Specifically, under 38 C.F.R. § 3.809 as to eligibility for assistance in acquiring specially adapted housing, the pertinent evidence of record reveals that none of the Veteran's service-connected disabilities were manifested by the loss or loss of use of both lower extremities; blindness in both eyes, having only light perception; loss or loss of use of one lower extremity together with residuals of organic disease or injury; loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity; loss or loss of use of both upper extremities or both hands; or full thickness or subdermal burns.  Additionally, he is not service-connected ALS. 

Moreover, as relevant to loss of use of a lower extremity, as noted in a May 2013 VA treatment record, that the Veteran requested a wheelchair and quad cane due to complaints of frequent loss of balance, but he attributed such to his acoustic neuroma.  An October 2014 private medical letter, from Dr. Vergara noted, in part, the Veteran was still ambulatory.  Similarly, an October 2016 examination for housebound status or permanent need for regular aid and attendance noted the Veteran had difficulty performing certain tasks due to limitation of motion of his leg to due to a traumatic injury to his right knee.  However, service connection for residuals of an acoustic neuroma and a right ankle disability were each denied in the above decision.  Further, the Veteran is not service-connected for a right knee disability.  Accordingly, such cannot serve as a basis for the grant of benefits sought here. 

However, under the regulation governing special home adaptation grants under 38 U.S.C. § 2101 (b), a Veteran may qualify for certificate of eligibility if entitlement to specially adapted housing is not established.  As the decision above denied specially adapted housing, 38 C.F.R. § 3.809a may be considered.

Specifically, under 38 C.F.R. § 3.809a as to eligibility for a special home adaptation grant, the pertinent evidence of record reveals that none of the Veteran's service-connected disabilities were manifested by an anatomical loss or loss of use of both hands; deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or were due to residuals of an inhalation injury.

While the Veteran has a permanently and totally disabling lung disability of asbestosis, such disability has been shown to be due to asbestos exposure in service, and not due to a severe burn injury as defines an "inhalation injury" under 38 U.S.C. § 2101 (b)(2)(C) and 38 C.F.R. § 3.809a.  Qualification for special home adaptation based on a respiratory disorder requires more than a showing of permanent and total disability from a respiratory diagnosis such as pulmonary fibrosis, asthma or COPD in that the diagnosis must have resulted from an inhalational injury caused by breathing steam or toxic fumes, gases and mists present in a fire environment (including, but not limited to, acrolein, chlorine, phosgene, and nitrogen dioxide).   

While exposed to in-service asbestos fibers through inhalation that resulted in his current asbestosis, the Veteran's asbestosis has never been shown to be from inhalational injury caused by breathing steam or toxic fumes, gases or mists present in a fire environment such as the chemicals acrolein, chlorine, phosgene, and nitrogen dioxide, or anything else that could be considered severe burn injury.  See VA's Adjudication Procedure Manual, M21-1, IX.i.3.1.c.

For the foregoing reasons, while the Board is sympathetic to the difficulties experienced by the Veteran as related in his written statements, the preponderance of the evidence is against a finding that he meets the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing or for a special home adaptation grant.  As the Board is beholden to the laws and regulations that apply to these claims, the claims for assistance in acquiring specially adapted housing, or a special home adaptation grant, must therefore be denied and the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

C.  Automobile and Adaptive Equipment or Adaptive Equipment Only 

A certification of eligibility for financial assistance may be provided to an eligible person in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C. §§ 3901, 3902(a),(b) (West 2012).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service:  (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; (5) ALS; or (6) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808 (2017). 

As noted above, service connection is currently in effect for asbestosis, rated as 100 percent disabling; bilateral hearing loss with complete loss of hearing in the left ear, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran's combined rating is 100 percent effective May 7, 2012, the date service connection was granted for each service-connected disability. 

Applying the facts in this case to the criteria set forth above, the Board concludes that the Veteran is not legally entitled to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only.  

Indeed, service connection is not in effect for any disability which results in loss or loss of use of the feet or hands, vision impairment, severe burn injury, ALS, or ankylosis of one or both knees or one or both hips.  As described above, while the record does reflect the Veteran may have difficulty ambulating, such was not attributed to his service-connected disabilities.  In sum the record does not support a finding that the Veteran meets the eligibility criteria for the purchase of an automobile and adaptive equipment, or adaptive equipment only, under 38 C.F.R. § 3.808. 

The Board has considered the Veteran's statements regarding the degree of impairments he faces and his difficulty with mobility and activities of daily living. However, absent a demonstration of a service-connected disability which results in loss or loss of use of the feet or hands, vision impairment, severe burn injury, ALS, or ankylosis of one or both knees or one or both hips, the claim of eligibility for financial assistance in purchasing an automobile and/or adaptive equipment must fail.  38 U.S.C. § 3902 (a)(b); 38 C.F.R. § 3.808 (b).

As the Board is beholden to the laws and regulations that apply to Veterans claims, the claim must therefore be denied and the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for residuals of an acoustic neuroma is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.

Entitlement to an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


